Atkinson, J.
Under the pleadings and the evidence the court was authorized to find that the plaintiff had an interest in the fees or commissions earned in the transactions through the joint efforts of himself and F. L. Allison; and that the relation between such parties was not simply that of debtor and creditor; and that defendants are insolvent.
2. It follows from the above ruling that the plaintiff has no adequate remedy at law, and that equity has jurisdiction to enjoin the transfer of the funds pending the final hearing. The court did not err in granting an interlocutory injunction.

Judgment affirmed.


All the Justices concur.

R. L. Maynard, for plaintiffs in error.
Hollis Fort and W. W. Dykes, contra.